UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 RAYMOND SNYDER,                                   :
                                                   :
                        Plaintiff,                 :
                                                   :          19cv4719
                -against-                          :
                                                   :          ORDER
 METRO-NORTH RAILROAD COMPANY,                     :
                                                   :
                        Defendant.                 :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               It having been reported to this Court that this action has been or will be settled,

this action is discontinued without costs to any party, and without prejudice to reopening this

action if such an application is made within thirty (30) days of this Order.

               The Clerk of Court is directed to terminate all pending motions and mark this case

as closed.

Dated: November 26, 2019
       New York, New York
